DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY PANEL AND ELECTRONIC EQUIPMENT WITH TRANSPARENT ZONE AND PERIPHERAL DRIVING CIRCUIT ISLANDS”.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-10 and 12-20 are objected to for reasons shown hereinafter in bold, underlined, and strikethrough text.  Claim 11 inherits the objections to claims 1 and 10.
Appropriate correction is required.

For the purpose of examination, claims 1-10 and 12-20 are interpreted as suggested/understood and shown hereinafter.

Claims 1-10 and 12-20 are objected to for reasons shown in bold, underlined, and strikethrough text below:

1.  (as suggested/understood) A display panel, wherein the display panel has a function-adding region, the function-adding region has at least one transparent display zone, a plurality of first display pixels are disposed on the at least one transparent display zone, a plurality of pixel driving circuit islands are disposed on a periphery of the at least one transparent display zone, each of the pixel driving circuit islands comprises a plurality of first pixel driving circuits, and at least part of the plurality of first pixel driving circuits of at least part of the plurality of pixel driving circuit islands is used for driving the plurality of first display pixels in the at least one transparent display zone to emit light.

2.  (as suggested/understood) The display panel as claimed in claim 1, wherein the at least part of the plurality of pixel driving circuit islands is disposed on an edge of the at least one transparent display zone.

3.  (as suggested/understood) The display panel as claimed in claim 2, wherein the at least one transparent display zone is an axisymmetric region, and symmetry axes of the at least part of the plurality of pixel driving circuit islands about the at least one transparent display zone are disposed on the edge of the at least one transparent display zone.

4.  (as suggested/understood) The display panel as claimed in claim 3, wherein the at least part of the plurality of pixel driving circuit islands is disposed on part of a region of the periphery of the at least one transparent display zone, the at least part of the plurality of pixel plurality of pixel driving circuit islands in the first group of pixel driving circuit islands and the at least part of plurality of the pixel driving circuit islands in the second group of pixel driving circuit islands about the at least one transparent display zone are disposed in mirror configuration on an edge of two opposite sides of the at least one transparent display zone, and the at least one transparent display zone is symmetric about the first symmetry axis.

5.  (as suggested/understood) The display panel as claimed in claim 4, wherein the at least part of the plurality of pixel driving circuit islands in the first group of pixel driving circuit islands and the second group of pixel driving circuit islands are disposed in straight lines side by side, or the at least part of the plurality of pixel driving circuit islands in the first group of pixel driving circuit islands and the second group of pixel driving circuit islands are disposed in an arc manner.

6.  (as suggested/understood) The display panel as claimed in claim 2, wherein the at least part of the plurality of pixel driving circuit islands is disposed to entirely encircle  the at least one transparent display zone.

7.  (as suggested/understood) The display panel as claimed in claim 6, wherein the at least part of the plurality of pixel driving circuit islands is disposed to be arranged in a circular ring shape on the edge of the at least one transparent display zone.
8.  (as suggested/understood) The display panel as claimed in claim 1, wherein the each of the pixel driving circuit islands includes a number of m times n of the plurality of first pixel driving circuits arranged in array, wherein m indicates a number of rows of the plurality of first pixel driving circuits, n indicates a number of columns of the plurality of first pixel driving circuits, m and n are positive integers, and at least one of m or n is greater than 1.

9.  (as suggested/understood) The display panel as claimed in claim 1, wherein a pitch between two adjacent first pixel driving circuits of each of the plurality of pixel driving circuit islands is smaller than a pitch between any two adjacent first display pixels, and a pitch between two adjacent pixel driving circuit islands is bigger than the pitch between any two adjacent first display pixels.

10.  (as suggested/understood) The display panel as claimed in claim 1, wherein the display panel comprises a plurality of first signal lines and a plurality of second signal lines; 
the plurality of first signal lines and the plurality of second signal lines are disposed on the periphery of the at least one transparent display zone, and the plurality of first signal lines and the plurality of second signal lines are electrically connected to the plurality of first pixel driving circuits in the plurality of pixel driving circuit islands.

12.  (as suggested/understood) The display panel as claimed in claim 1, wherein the at least part of the plurality of first pixel driving circuits in the at least part of the plurality of pixel driving circuit islands is electrically connected to the plurality of first display pixels by transparent conducting wires.
plurality of first pixel driving circuits of at least part of the plurality of pixel driving circuit islands is used for driving the plurality of first display pixels in the at least one transparent display zone to emit light, and the photosensitive unit is disposed on a side of the display panel and corresponding to the function-adding region.

14.  (as suggested/understood) The electronic equipment as claimed in claim 13, wherein the at least part of the plurality of pixel driving circuit islands is disposed on an edge of the at least one transparent display zone.

15.  (as suggested/understood) The electronic equipment as claimed in claim 14, wherein the at least one transparent display zone is an axisymmetric region, and symmetry axes of the at least part of the plurality of pixel driving circuit islands about the at least one transparent display zone are disposed on the edge of the at least one transparent display zone.

16.  (as suggested/understood) The electronic equipment as claimed in claim 15, wherein the at least part of the plurality of pixel driving circuit islands is disposed on part of a region of the periphery of the at least one transparent display zone, the at least part of the plurality of plurality of pixel driving circuit islands in the first group of pixel driving circuit islands and the at least part of the plurality of pixel driving circuit islands in the second group of pixel driving circuit islands about the at least one transparent display zone are disposed in mirror configuration on an edge of two opposite sides of the at least one transparent display zone, and the at least one transparent display zone is symmetric about the first symmetry axis.

17.  (as suggested/understood) The electronic equipment as claimed in claim 16, wherein the at least part of plurality of the pixel driving circuit islands in the first group of pixel driving circuit islands and the second group of pixel driving circuit islands are disposed in straight lines side by side, or the at least part of plurality of the pixel driving circuit islands in the first group of pixel driving circuit islands and the second group of pixel driving circuit islands are disposed in an arc manner.

18.  (as suggested/understood) The electronic equipment as claimed in claim 14, wherein the at least part of the plurality of pixel driving circuit islands is disposed to entirely encircle  the at least one transparent display zone.

19.  (as suggested/understood) The electronic equipment as claimed in claim 18, wherein the at least part of the plurality of pixel driving circuit islands is disposed to be arranged in a circular ring shape on the edge of the at least one transparent display zone.

plurality of pixel driving circuit islands includes a number of m times n of the plurality of first pixel driving circuits arranged in array, wherein m indicates a number of rows of the plurality of first pixel driving circuits, n indicates a number of columns of the plurality of first pixel driving circuits, m and n are positive integers, and at least one of m or n is greater than 1.

Allowable Subject Matter
Claims 1-20 (as suggested/understood) are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-20 (as suggested/understood) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in each of independent claims 1 and 13: a plurality of pixel driving circuit islands are disposed on a periphery of the at least one transparent display zone, and at least part of the plurality of first pixel driving circuits…is used for driving the first…display pixels in the…transparent display zone to emit light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose pixel driving circuits around a transparent zone, however, none of the references discloses display pixels in a transparent zone, wherein the display pixels can emit light controlled by the pixel diving circuits.

This application is in condition for allowance except for the following formal matters: 
Objections have been made to claims 1-20 (shown in detail hereinbefore).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892